Under the circumstances disclosed the Special Term properly exercised its discretion in refusing the allowances requested by the petitioner. Order affirmed, with ten dollars costs and disbursements. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.; Cohn, J., dissents and votes to reverse the order in so far as it refuses an allowance out of the infant’s estate for petitioner’s personal support and to defray the expense of exercising custodial rights over the infant in accordance with the court’s decree. The amount of the allowance, if any, should be determined by referring the matter to an official referee to ascertain the circumstances surrounding the financial condition of petitioner, and upon the coming in of such report the Special Term should make such provision for the petitioner out of the infant’s estate as is warranted by the proof. [171 Misc. 367.]